Exhibit 10.31 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“ Agreement ”), dated as of March 19, 2015, is made by and among ARMCO METALS HOLDINGS, INC., a corporation organized under the laws of the State of Nevada (the “ Company ”), and Kexuan Yao (the “ Executive ”). Each of the Company and the Executive are referred to herein individually as a “ Party ” and collectively as the “ Parties .” RECITALS: WHEREAS, the Company and the Executive were a party to that certain Employment Agreement dated February 8, 2012 (the " Prior Employment Agreement ") pursuant to which the Company employed the Executive as President and Chief Executive Officer. WHEREAS, the term of the Prior Employment Agreement expired on December 31, 2014. WHEREAS, the Company wishes to employ the Executive as its President and Chief Executive Officer, and the Executive wishes to accept such employment, on the terms set forth below, effective as of January 1, 2015 (“ Effective Date ”). NOW, THEREFORE, in consideration of the foregoing premises, and the covenants, representations and warranties set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged and accepted, the Parties, intending to be legally bound, hereby agree as follows: 1. Term . The Company hereby employs the Executive, and the Executive hereby accepts such employment, for an term commencing as of the Effective Date and continuing through December 31, 2015, unless sooner terminated in accordance with the provisions of Section 5 hereof (The period during which the Executive is employed hereunder being hereinafter referred to as the “Term”). 2. Duties . During the Term, the Executive shall be employed by the Company as its President and Chief Executive Officer, reporting directly to the Board of Directors of the Company (the “Board”). The Executive shall devote his entire working time, energy, attention, skill and best efforts to the affairs of the Company and to the faithful performance of the duties of said offices and shall faithfully perform such other duties of an executive, managerial or administrative nature as shall be specified and designated from time to time by the Company’s Board, except that the Executive shall have a right to serve on the Board of Directors of not-for-profit organizations and with the consent of the independent members of the Board, have ownership interest, direct or indirect, of not more than 4.9% of the issued and outstanding stock in public companies that may compete with the Company. 3. Place of Performance . Executive shall be based at the office of the Company in Shanghai, except for travel required for Company business. In the event the Board of the Company deems it in the best interest of the Company that its head corporate office be located in the United States, Executive agrees to move to such office as promptly as possible thereafter. 4. Compensation . (a) Base Salary . The Company shall pay the Executive a salary of $250,000 per annum for the period beginning on the Effective Date through December 31, 2015 (the “Base Salary”). Base Salary shall be payable in accordance with the customary payroll practices of the Company applicable to senior executives. 1 (b) Bonus. During the Term, in addition to the Base Salary and at the sole discretion of the Company, the Executive may be entitled to an annual cash bonus in an amount up to 50% of the Executive’s Base Salary for the year. If awarded, any such bonus shall be payable no later two and one-half (2 ½) months following the year with respect to which the Base Salary is payable. The determination to award any bonus and the amount thereof shall be made by the Compensation Committee of the Board of Directors in its sole discretion. Nothing contained in the foregoing shall limit the Executive’s eligibility to receive any other bonus under any other bonus plan, stock option or equity-based plan, or other policy or program of the Company, as the same may be approved by the Compensation Committee and in accordance with any stockholder approval incentive plan in effect at the time of such decision, or otherwise obligate the Compensation Committee to grant the Executive any additional bonuses. (c) Restricted Shares . On the Effective Date, Executive shall receive 60,000 shares of the Company’s common stock (“Restricted Shares”) subject to the terms and conditions of the Amended and Restated 2009 Stock Incentive Plan, as amended (the "Incentive Plan"). The Restricted Shares shall vest according to Vesting Schedule attached hereto as Exhibit A ; provided, however, if the Executive is terminated pursuant to Section 5 of this Agreement, the Executive shall forfeit all the unvested Restricted Shares as of such termination. The parties hereto acknowledge that in no event shall the Executive receive any grants under the Incentive Plan in excess of the limitations set forth in Section 6.2 of the Incentive Plan. (d) Benefits . The Executive shall be permitted during the Term to participate in any group life, hospitalization or disability insurance plans, health programs, retirement plans, fringe benefit programs and other benefits that may be available to other senior executives of the Company generally, in each case to the extent that the Executive is eligible under the terms of such plans or programs. Any benefits such as group life, hospitalization, disability insurance plans, health programs, retirement plans, fringe benefits, and other benefits shall be payable no later than two and one-half (2 ½) months of the following year in which the benefit is granted. (e) Vacation . The Executive shall be entitled to vacation of no less than 25 business days per year, to be credited in accordance with ordinary Company policies. (f) Expenses . The Company shall pay or reimburse the Executive for all ordinary, necessary, and reasonable out-of-pocket expenses actually incurred for a business purpose (and, in the case of reimbursement, paid) by the Executive during the Term in the performance of the Executive’s services under this Agreement in accordance with the Company’s policies regarding such reimbursements The Company shall not be obligated to reimburse the Executive for such amounts until the Executive has presented the Company with documentation of such expenses. The reimbursements will occur no later than two and one-half (2 ½) months after the taxable year in which the expense was incurred. (g) Work Permits/Visas/United States Permanent Resident Card; Tax Matters . The Company shall pay or reimburse the Executive for any expenses, including reasonable attorneys fees and expenses, actually incurred (and, in the case of reimbursement, paid) by the Executive, up to a maximum of $10,000, in connection with: (i) obtaining the proper work permits and/or visas and/or United States Permanent Resident Card necessary for the Executive to provide services hereunder in the United States; and (ii) the preparation of the Executive’s and his spouse’s (if applicable) United States income tax returns as required by law. 2 (h) Life Insurance . The Company shall use best efforts to reimburse the Executive the amount of the premiums paid by the Executive on a term life policy for the benefit of the Executive or the Executive’s designated beneficiaries with a death benefit of $2 million. The reimbursements will occur no later than two and one-half (2 ½) months after the taxable year in which the premium amount was incurred. The Company shall not be obligated to reimburse the Executive for such amounts until the Executive has presented the Company with a statement documenting such payments. (i) Key Man Insurance . The Company will purchase on the life of the Executive up to $50 million of key man life insurance with the Company as the beneficiary of the death benefit. 5. Termination of Employment; Change of Control. (a) Termination upon Death or Disability . This Agreement and Executive’s employment hereunder shall automatically terminate on the date on which Executive dies or becomes permanently incapacitated. Executive shall be deemed to have become “permanently incapacitated” on the date that is thirty (30) days after the Company has determined that Executive has suffered a Permanent Incapacity (as defined below) and so notifies Executive. For purposes of this Agreement, “Permanent Incapacity” shall mean that (i) Executive is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months; or (ii) Executive is, by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than three (3) months under an accident and health plan (if any) covering employees of the Company. (b) Termination by the Company for Cause . The Company may terminate this Agreement and Executive’s employment hereunder with Cause (as defined below), effective upon delivery of written notice to Executive given at any time during the Term (without any necessity for prior notice). For purposes of this Agreement, “Cause” shall mean the Executive’s: (i) conviction of any felony or any other crime involving moral turpitude, (ii) fraud against the Company or any of its subsidiaries or affiliates or theft of or maliciously intentional damage to the property of the Company or any of their subsidiaries or affiliates, (iii) willful breach of Executive’s fiduciary duties to the Company, or (iv) breach by Executive of any provision of this Agreement. (c) Termination by Company without Cause . The Company may terminate this Agreement and Executive’s employment hereunder without Cause, effective upon delivery of written notice to Executive given at any time during the Term (without any necessity for prior notice) provided that the Company complies with all provisions of this Agreement, including without limitation, obligations related to severance, vesting of options and continuation of benefits as set forth herein. (d) Termination by the Executive for Good Reason . The Executive may terminate this Agreement and Executive’s employment hereunder with Good Reason (as defined below). For purposes of this Agreement, “Good Reason” shall mean (i) the material reduction of the Executive’s title, authority, duties and responsibilities or the assignment to the Executive of duties materially inconsistent with the Executive’s position or positions with the Company; (ii) a material reduction in Base Salary of the Executive, other than a temporary reduction mutually agreed to by the executive and the Chairman of the Compensation Committee; (iii) the Company’s material breach of this Agreement; or (iv) any change in the geographic location, other than to the United States as contemplated herein, at which Executive must perform the services under this Agreement, which change is reasonably material to Executive. Notwithstanding the foregoing, (x) Good Reason shall not be deemed to exist unless notice of termination on account thereof (specifying a termination date no later than thirty (30) days from the date of such notice) is given no later than thirty (30) days after the time at which the event or any condition purportedly giving rise to Good Reason first occurs or arises and (y) if there exists (without regard to this clause (y)) an event or condition that constitutes Good Reason, the Company shall have fifteen (15) days from the date notice of such a termination is given to cure such event or condition and, if the Company does so, such event or condition shall not constitute Good Reason hereunder. 3 (e) Termination by the Executive other than for Good Reason . The Executive may terminate this Agreement and Executive’s employment hereunder other than for Good Reason, provided that the Executive gives the Company no less than thirty (30) days prior written notice of such termination. (f) Change of Control . The Executive may terminate this Agreement and Executive’s employment hereunder within the one (1) year period following a Change of Control (as defined below), provided that the Executive gives the Company no less than thirty (30) days prior written notice of such termination. For purposes of this Agreement, “Change of Control” shall mean the occurrence of any of the following: (i). Change in Ownership . A change in ownership of the Company occurs on the date that any one person, or more than one person acting as a group, acquires ownership of stock of the Company that, together with stock held by such person or group, constitutes more than fifty percent (50%) of the total fair market value or total voting power of the stock of the Company, excluding the acquisition of additional stock by a person or more than one person acting as a group who is considered to own more than fifty percent (50%) of the total fair market value or total voting power of the stock of the Company. (ii).
